     Case 2:19-cv-01901-GMN-BNW Document 41
                                         39 Filed 01/15/21
                                                  01/13/21 Page 1 of 2
                                                                     4



 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10   SANTOS GARCIA, a married individual,                     CASE NO: 2:19-cv-01901-GMN-BNW
11                    Plaintiff,
12            vs.                                              PLAINTIFF’S COUNSEL’S MOTION
                                                               TO WITHDRAW AS COUNSEL FOR
13   HARRAH’S LAS VEGAS, LLC d/b/a HARRAH’S                              PLAINTIFF
     CASINO HOTEL LAS VEGAS, a Domestic
14   Limited-Liability Company; DOES I through X,
     inclusive; ROE CORPORATIONS I through X,
15   inclusive,
16                    Defendants.
17
             The undersigned counsel hereby moves to Withdraw as Counsel for Plaintiff. This motion is
18
     made and based upon the Memorandum of Points and Authorities submitted herein, the Declaration
19
     of Trevor J. Hatfield, Esq., attached hereto, the Notice of Withdrawal, attached hereto, the pleadings
20

21   and papers on file and any argument adduced at the hearing of this Motion to Withdraw as Counsel

22   for Plaintiff.
                                                       28




23           Dated this 13th day of January 2020.          HATFIELD & ASSOCIATES, LTD.
24                                                         By: /s/ Trevor J. Hatfield
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25
                                                           Trevor J. Hatfield, Esq. (SBN 7373)
26                                                         703 South Eighth Street
                                                           Las Vegas, Nevada 89101
27                                                                Attorney for Plaintiff
28


                                                       1
     Case 2:19-cv-01901-GMN-BNW Document 41
                                         39 Filed 01/15/21
                                                  01/13/21 Page 2 of 2
                                                                     4



 1
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
                                                       I.
 3          Local Rule IA 11-06 (a) allows for an attorney to withdraw with leave of court after notice

 4   of the intent to withdraw is served. Counsel has discussed withdrawing from representing his
 5
     client, Plaintiff, and is seeking withdrawal by motion. Local Rule IA 11-06 (e) provides that,
 6
     except for good cause, withdrawal will not be granted if a delay in discovery, the trial or any
 7
     hearing will result. Here, Counsel believes that there will be no delay, as discovery has closed,
 8
     judgment has been entered, and there are no pending pretrial deadlines or trial setting. Attached is
 9
10   the Declaration of Counsel setting forth that in his belief it is in the best interests of Counsel and

11   Plaintiff that Counsel’s motion be granted.
12          Plaintiff shall be served by electronic mail and United States mail, pursuant to Local Rule
13
     IA 11-06 (b) and the opposing counsel in this case will receive notice of this motion via the
14
     CM/ECF system.
15

16          Dated this 13th day of January 2020.            HATFIELD & ASSOCIATES, LTD.

17                                                          By: /s/ Trevor J. Hatfield
18
                                                            Trevor J. Hatfield, Esq. (SBN 7373)
19                                                          703 South Eighth Street
                                                            Las Vegas, Nevada 89101
20                                                          (702) 388-4469 Tel.
                                                                   Attorney for Plaintiff
21

22                                        ORDER
                                                        28




                               IT IS SO ORDERED
23
                               DATED: 1:20 pm, January 15, 2021
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26                             BRENDA WEKSLER
                               UNITED STATES MAGISTRATE JUDGE
27

28


                                                       2
